Title: From Thomas Jefferson to J. Phillipe Reibelt, 3 February 1807
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                            Sir
                            
                            Washington Feb. 3. 07.
                        
                        I was informed with sincere concern, by the Secretary at war, that your long delay in getting to your post
                            had made it his indispensible duty to rely no longer on your going there, and to make another appointment. as he is
                            responsible for the conduct of his officers, it is just he should be uncontrouled in the choice of them, and the rather in
                            a country which admits no officer to recieve the emoluments of an employ of which he does not perform the duties. as you
                            are now in a country of which you speak the language, and have made a favorable impression on Governor Claiborne, I am not
                            without hopes he may be able to find some emploiment for your talents, perhaps more analogous to them, than that of an
                            Indian factory. the general government has few offices in it’s power, but those of a general & high character. all
                            transactions in detail are in the state authorities. be assured that it would give me great pleasure to learn that in
                            quitting an emploiment which could not be much to your mind, some thing more satisfactory may be found for you, and in a
                            place particularly where the more cultivated state of society would render a residence so much more agreeable. Accept my
                            salutations & best wishes for your welfare & assurances of great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    